Citation Nr: 1112917	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  07-33 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable disability rating for degenerative osteoarthritis of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from August 1995 to December 1995 and from August 2004 to December 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the above-referenced Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected right shoulder disability is more disabling than the current noncompensable evaluation reflects.  In this regard, the Board notes that review of the claims folder reveals that the Veteran has not been afforded a VA examination of his right shoulder since December 2006, approximately 41/2 years ago.  [Indeed, the principal purpose of that examination was to determine the etiology of any diagnosed right shoulder disorder-in other words to determine whether service connection for any diagnosed right shoulder disability was warranted].  

Because there may have been significant changes in the Veteran's right shoulder disability since then, a more contemporaneous medical examination is needed, particularly, given the passage of time since his last VA examination.  See e.g. Allday v. Brown, 7 Vet. App. 517, 526 (1995) [where record does not adequately reveal current state of claimant's disability, fulfillment of duty to assist requires contemporaneous medical examination, particularly if there is no additional medical evidence which adequately addresses the level of impairment since previous examination].  See also Green, supra (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet.App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Of particular significance to the Board in this matter is the absence of evidence of treatment for, or evaluation of, the service-connected right shoulder disability since the December 2006 VA examination.  [Indeed, and in this regard, the Board notes that the most recent record of any outpatient treatment that the Veteran has undergone (and that is included in his claims folder) is dated in August 2007.  Moreover, of the records that are currently contained in the claims folder, the most recent record of outpatient right shoulder treatment is dated in August 2006, prior to the last VA examination of this joint in December 2006.]  

The examination conducted pursuant to this Remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the severity of present right shoulder symptomatology, as well as any significant pertinent interval medical history since his last VA examination in December 2006.  The examiner should also be asked to render findings as to extent of functional loss due to pain and/or weakness, to include with repeated use and during flare-ups.  See 38 U.S.C.A. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Also on remand, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  After procuring the appropriate release of information forms where necessary, obtain records of any recent treatment for, or evaluation of, the service-connected right shoulder disability that the Veteran has undergone.  The Board is particularly interested in records of right shoulder treatment that the Veteran may have received at the Kansas City VA Medical Center since August 2007.  
Document the attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder.  

2.  Then, accord the Veteran an appropriate VA examination to determine the nature and extent of the service-connected degenerative osteoarthritis of his right shoulder.  The claims folder must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies, including X-rays, should be performed, and the examiner should review the results of any testing prior to completing the report.  

The examiner should also describe in detail all symptoms reasonably attributable to service-connected right shoulder osteoarthritis and its current severity.  In addition, the examiner should:

a) conduct range of motion testing of the Veteran's right shoulder (expressed in degrees, with standard ranges provided for comparison purposes).  The examiner must state whether the Veteran is right hand or left hand dominant.  

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right shoulder.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should also indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain, and/or any of the other symptoms noted above, during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

b) opine as to whether, in view of the overall functional limitations imposed by the Veteran's right shoulder disability, is it comparable to either favorable or unfavorable ankylosis of the scapulohumeral articulation.  If so, the examiner should discuss the extent of any such ankylosis.  

c) discuss the presence (including extent) or absence of any malunion of the right humerus; recurrent dislocation at the right scapulohumeral joint; fibrous union, non-union (a false flail joint), or loss of the head (flail shoulder); or dislocation, malunion, or non-union (either with or without loose movement) of the right clavicle or scapula.

d) address the impact of the Veteran's service-connected right shoulder on his ability to obtain and maintain gainful employment.  

Complete rationale for all opinions should be provided.  

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to an initial compensable rating for the service-connected degenerative osteoarthritis of the right shoulder.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

